Citation Nr: 0424142	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  96-49 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from September 1976 to 
December 1976.
 
The case comes before the Board of Veterans' Appeals (Board) 
from an August 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which reopened the veteran's claim and denied 
entitlement to service connection on the merits.  In an April 
1998 decision, the Board determined that new and material 
evidence had been received to reopen the veteran's claim 
seeking entitlement to service connection for a back disorder 
and remanded the case to the RO for additional development.  
In September 2003, the Board once again remanded the case to 
the RO for additional development.  The case has been 
returned to the Board for appellate consideration.  

The Board notes that, in a May 1997 correspondence, the 
veteran requested a hearing, and thus, the hearing was 
scheduled for August 14, 1997.  However, the record contains 
evidence showing the veteran canceled the scheduled hearing, 
as per a correspondence dated August 1997.  As the record 
does not contain further indication that the veteran has 
requested that the hearing be rescheduled, the Board deems 
the veteran's May 1997 request for a hearing withdrawn.  See 
38 C.F.R. 
§ 20.700-20.704 (2003).

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  

In this respect, the Board observes, in a recent opinion, the 
VA's General Counsel has determined that, contrary to 
38 C.F.R. § 3.304(b), the statute provides that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  Under 
the language of the statute, VA's burden of showing that the 
condition was not aggravated by service is conditioned only 
upon a predicate showing that the condition in question was 
not noted at entry into service.  The statute imposes no 
additional requirement on the claimant to demonstrate that 
the condition increased in severity during service.  Because 
38 C.F.R. § 3.304(b) imposes a requirement not authorized by 
38 U.S.C.A. § 1111, it is inconsistent with the statute.  See 
VAOPGCPREC 3-2003; see also Skinner v. Brown, 27 F.3d 1571, 
1574 (Fed. Cir. 1994).  The General Counsel concluded that 
38 U.S.C.A. § 1111 requires VA to bear the burden of showing 
the absence of aggravation in order to rebut the presumption 
of sound condition.  See also Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003) (for a detailed discussion of the 
legislative history relating to presumption of soundness and 
the possibility that the omission of the relevant language 
from 38 C.F.R. § 3.304(b) was unintentional and that 
38 C.F.R. § 3.304(b) should be construed as consistent with 
the VA's pre-February 1961 regulations).  Any SSOC should 
include a discussion of the ramifications of VAOPGCPREC 3-
2003.  

Furthermore, the Board notes that new evidence has been 
received from the Social Security Administration concerning 
the veteran's claimed back disorder.  Therefore, the Board 
finds that the veteran is entitled to a new VA examination 
that considers all the evidence of record, addresses whether 
the currently claimed back disorder existed prior to service, 
and addresses whether the claimed disorder was aggravated by 
service.  If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his claimed 
back disorder since December 1976, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the veteran provide 
information as to the dates of any 
treatment for his claimed back disorder 
at any VA Medical Center (VAMC) since 
December 1976.  Copies of the medical 
records (not already in the claims 
folder) from all sources should be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).  The RO should also 
request or tell the veteran to provide 
any evidence in his possession that 
pertains to his claim.  Furthermore, the 
veteran should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  After the development described above 
has been completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
evaluate the nature, severity, and 
etiology of the claimed back disorder.  
If the examiner finds no such disorder, 
the examiner should so indicate.  The RO 
must make the claims file available to 
the examiner.  The claims folder must be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted in order to 
assess the claimed back disorder, 
including but not limited to 1) x-rays 
studies and 2) range of motion studies 
(with specific measurements expressed in 
degrees).  The examiner should review all 
of the veteran's in-service and post-
service medical records and history, 
including but not limited to the records 
received from the Social Security 
Administration.  Following an examination 
of the veteran and a review of his 
medical records and history, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the currently claimed back disorder 
became manifest during active service or 
to a compensable degree within a one year 
period of his discharge from active 
service, is related to any in-service 
incident or injury, or otherwise related 
to his active service.  The VA specialist 
should also render an opinion as to 
whether it is at least as likely as not 
that the claimed back disorder is related 
to any post-service event(s) or diseases.  
Lastly, the VA specialist should render 
an opinion as to if the claimed disorder 
was aggravated by the veteran's active 
service.  For any identified disorder(s) 
determined to be congenital or 
developmental in nature, that may have 
preexisted service, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that (1) such 
disorder was aggravated (worsened), as 
the result of some incident of active 
service, or (2) whether any such disorder 
is due to the natural progression of a 
disease.  If the etiology of the claimed 
disorder is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
claimed back disorder.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

3.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the appellant's claim 
of service connection for a back 
disorder.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




